Citation Nr: 1222836	
Decision Date: 06/29/12    Archive Date: 07/10/12

DOCKET NO.  07-04 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1974 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which, in pertinent part, denied service connection for bilateral hearing loss.

This matter was previously remanded by the Board in January 2010 and August 2011 for additional development.  That development has been completed, and the case is once again before the Board for appellate review.


FINDING OF FACT

The Veteran's bilateral hearing loss is etiologically related to service.


CONCLUSION OF LAW

A bilateral hearing loss disability was incurred in military service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 and Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

B.  Applicable Law

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).  In addition, certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2011).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

Section 3.385 of Title 38, Code of Federal Regulations does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  When audiometric test results at the veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, a veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is causally related to service.  Id. at 160.  The threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing loss.  Id. at 157.

C . Evidence

The Veteran underwent an enlistment examination in January 1974.  No relevant abnormalities were recorded.  Puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
5
0
0
10
15

The Veteran underwent a separation examination in January 1977.  On the accompanying audiological evaluation, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
20
10
NR
20
LEFT
35
25
10
NR
25

The Veteran was afforded a VA examination in October 1977.  He stated that he first noticed having defective hearing after training on the firing range in 1974.  He engaged in such activity everyday for 5 weeks.  Later, he was exposed to artillery fire for two years.  On examination, the Veteran demonstrated no gross hearing loss following conversational voice tests at 20 feet.

The Veteran was afforded a VA examination in March 2005.  He reported an onset of bilateral hearing loss approximately 5 years earlier.  He reported noise exposure while working as a lineman for an artillery unit.  During artillery shows, he set up the speakers and microphones.  He wore hearing protection less than 50 percent of the time.  On examination, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
25
45
LEFT
25
30
30
40
45

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with normal to mild sensorineural hearing loss bilaterally, with a moderate loss at 4000 Hz bilaterally.  Speech recognition scores were in agreement with puretone results.  There were no other significant findings.  The examiner incorrectly stated that there was no exit audiogram available in the file.  However, an October 1977 record indicated no hearing loss, and the Veteran himself reported an onset of hearing loss only 5 years ago.  For these reasons, the examiner concluded that it was less likely than not that current hearing loss was related to service.

VA treatment records dated September 2010 reflect a diagnosis of mild to moderate sensorineural hearing loss with good speech discrimination bilaterally.

A supplemental VA opinion was obtained in March 2011.  This examiner noted that the Veteran had normal hearing at the time of his enlistment examination.  A separation examination noted hearing loss at 500 Hz bilaterally.  However, an additional evaluation in March 2005 noted normal hearing levels at 500 Hz bilaterally.  These findings were almost 30 years after the Veteran's separation, and called into question the test results at the time of separation.  In this examiner's opinion, it was not likely that the Veteran had hearing loss at the time of his separation.  Therefore, it was not likely that the Veteran's current hearing loss was related to service.

The Veteran submitted a statement in support of his claim in April 2011.  He described the types of noise he was exposed to during service, included tank propelled rockets and surface-to-air missiles.  He also worked in the motor pool, and was exposed to the noise of large vehicles.

An additional VA opinion was obtained in August 2011 from the same examiner who provided the March 2011 opinion.  He again stated that the 500 Hz thresholds on the Veteran's separation examination were not likely to be valid.  Moreover, thresholds of 25 decibels at 1 KHz and 4 KHz were borderline normal.  While there was some upward shift in puretone thresholds between enlistment and separation, the examiner again stated that it was less likely than not that current hearing loss was related to service, as current research did not support the notion of a delayed onset of hearing loss due to noise exposure.

The Board requested a Veterans Health Administration (VHA) opinion in February 2012, and an opinion was provided in March 2012.  The examiner reviewed the claims file and noted the relevant evidence.  She stated that it was not possible to comment without speculation as to why the Veteran showed significant improvement in puretone thresholds at 500 Hz between his 1977 and 2005 exams.  There were many variables that could affect these hearings levels, such as cerumen occlusion, audiometric equipment calibration or malfunction, temporary middle ear dysfunction, and testing conditions.  Regardless of the questionable shifts at 500 Hz bilaterally, there was also a significant documented shift in hearing bilaterally at multiple other frequencies when enlistment and separation examinations were compared.  Moreover, the Veteran reported noise exposure only during service.  Therefore, it was at least as likely as not that the Veteran's hearing loss was the result of military noise exposure.

D.  Analysis

Based on the evidence of record, the Board finds that service connection for bilateral hearing loss is warranted.

There are several medical opinions addressing the etiology of the Veteran's hearing loss disability.  According to the U.S. Court of Appeals for Veterans Claims (Court), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

In this case, the opinion of the March 2005 VA examiner holds little probative value as she did not include the Veteran's audiometric findings at separation in forming her opinion.  

The March 2011 VA examiner based his opinions on all of the evidence in the claims file, and provided a rationale to support his opinion that the Veteran's hearing loss was less likely than not related to service.  However, his March 2011 analysis focused primarily on the thresholds at 500 Hz, and did not address threshold shifts at higher frequencies between enlistment and separation.  While the August 2011 opinion addressed these findings, the examiner referred to hearing thresholds of 25 decibels as "borderline normal."  As stated above, thresholds higher than 20 decibels indicate some degree of hearing loss.  Hensley at 157.

In contrast, the March 2012 VHA opinion concluded that regardless of the findings at 500 Hz during the Veteran's 1977 separation examination and 2005 VA examination, the thresholds shifts at other frequencies, combined with the Veteran's reports of noise exposure in service, indicated that current hearing loss was attributable to service.

In weighing these opinions, the Board finds that the medical evidence is at least in equipoise as to whether the Veteran's hearing loss is attributable to service.  Therefore, resolving all doubts in the Veteran's favor, the Board finds that service connection for bilateral hearing loss is warranted.

In evaluating the Veteran's claim, the Board must also assess the competency and credibility of statements made by the Veteran in support of his claim. In this case, the competent medical evidence of record is sufficient to establish a currently diagnosed condition and its etiological relationship to service.  To the extent that those findings are based on the Veteran's reports of symptoms he has experienced, the Board notes that the Veteran is competent to report that he experiences certain symptoms such as diminished hearing.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board also finds the Veteran to be credible in his reports of the symptoms he experiences, as his reports are generally consistent with the other evidence of record. 



ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


